Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the closest prior art reference Sato et al. (2015/0249403) discloses “actually used flying capacitor-type multilevel power conversion circuit has variations in the characteristics of main semiconductor switches, and includes parasitic elements such as parasitic resistance, parasitic capacity, and parasitic inductance in the circuit, which causes flying capacitors to be charged and discharged to different quantities contrary to ideal case, making it necessary to have voltage sensors for flying capacitor voltage detection and a main semiconductor switch control mechanism in order to suppress fluctuation of the flying capacitor voltages from prescribed values”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a first flying capacitor circuit and a second flying capacitor circuit connected in series So as to be in parallel with a DC power supply; a third flying capacitor circuit and a fourth flying capacitor circuit connected in series so as to be in parallel with the DC power supply and the first flying capacitor circuit and the second flying capacitor circuit connected in series; a first switching element and a second switching element connected in series between output terminals of the first flying capacitor circuit and the second flying capacitor circuit; a third switching element and a fourth switching element connected in series between output terminals of the third flying capacitor circuit and the fourth flying capacitor circuit; a first output terminal provided at a midpoint between the first switching element and the second switching element connected in series, and a second output terminal provided at a midpoint between the third switching element and the fourth switching element connected in series, wherein a node between the first flying capacitor circuit and the second flying capacitor circuit and a node between the third flying capacitor circuit and the fourth flying capacitor circuit are connected to a midpoint of a DC power supply voltage, and an AC power is output from the first output terminal and the second output terminal.

With respect to independent claim 11, the closest prior art reference Sato et al. (2015/0249403) discloses “actually used flying capacitor-type multilevel power conversion circuit has variations in the characteristics of main semiconductor switches, and includes parasitic elements such as parasitic resistance, parasitic capacity, and parasitic inductance in the circuit, which causes flying capacitors to be charged and discharged to different quantities contrary to ideal case, making it necessary to have voltage sensors for flying capacitor voltage detection and a main semiconductor switch control mechanism in order to suppress fluctuation of the flying capacitor voltages from prescribed values”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, first flying capacitor circuit and a second flying capacitor circuit connected in series So as to be in parallel with a DC power supply; a third flying capacitor circuit and a fourth flying capacitor circuit connected in series so as to be in parallel with the DC power supply and the first flying capacitor circuit and the second flying capacitor circuit connected in series; a first switching element and a second switching element connected in series between output terminals of the first flying capacitor circuit and the second flying capacitor circuit; a third switching element and a fourth switching element connected in series between output terminals of the third flying capacitor circuit and the fourth flying capacitor circuit; a first output terminal provided at a midpoint between the first switching element and the second switching element connected in series, and a second output terminal provided at a midpoint between the third switching element and the fourth switching element connected in series, wherein a node between the first flying capacitor circuit and the second flying capacitor circuit and a node between the third flying capacitor circuit and the fourth flying capacitor circuit are connected to a midpoint of a DC power supply voltage, an AC power is output from the first output terminal and the second output terminal, a difference between an output voltage of the first flying capacitor circuit and an output voltage of the second flying capacitor circuit and a difference between an output voltage of the third flying capacitor circuit and an output voltage of the fourth flying capacitor circuit are controlled to be half the DC power supply voltage or smaller, the first switching element, the second switching element, the third switching element, and the fourth switching element are controlled to operate when a polarity of the AC power output from the first output terminal and the second output terminal is switched, and switching patterns of switching elements forming the first flying capacitor circuit, the second flying capacitor circuit, the third flying capacitor circuit, and the fourth flying capacitor circuit induced to output a voltage half the DC power supply voltage from the first output terminal and the second output terminal include a first switching pattern in which a flying capacitor forming the first flying capacitor circuit, the second flying capacitor circuit, the third flying capacitor circuit, or the fourth flying capacitor circuit is charged and a second switching pattern in which the flying capacitor is discharged.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        /ADI AMRANY/Primary Examiner, Art Unit 2836